Citation Nr: 1745682	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  16-496 55	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increase evaluation of supraventricular arrhythmia with implanted cardiac pacemaker and history of rheumatic fever (previously rated as rheumatic fever with atrial fibrillation) currently evaluated as 10 percent disabling prior to January 29, 2016, 100 percent disabling on January 29, 2016, and 30 percent disabling on and after April 1, 2016.

2.  Entitlement to temporary total evaluation based on the need for surgical treatment in 1950 for dislocated right shoulder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1943 to February 1946. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In the September 2014 rating decision the RO continued the Veteran's 10 percent evaluation for his service-connected rheumatic fever with atrial fibrillation.  During the pendency of the appeal, in an August 2016 rating decision, the RO increased the evaluation to 100 percent effective January 29, 2016, and to 30 percent effective April 1, 2016.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues have been recharacterized as reflected on the title page.

The issue of entitlement to payment of a temporary total evaluation based on the need for surgical treatment from March 1, 1951, to July 5, 1951, for the Veteran's service-connected right shoulder disability appears to have been raised by the record on the September 2016 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increase evaluation of supraventricular arrhythmia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is service-connected for a right shoulder dislocation.

2.  The Veteran's right shoulder dislocation did not result in surgery or hospital treatment for a period in excess of 21 days in 1950.

3.  On March 1, 1951, the Veteran was admitted to the VA Medical Center (VAMC) in Hines, Illinois.  He continued receiving inpatient hospital or rehabilitation care until his discharge on May 5, 1951.


CONCLUSION OF LAW

The criteria for a temporary total disability rating for the purpose of hospital treatment/convalescence in 1950 has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.29, 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Temporary total disability ratings are to be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.

A temporary total rating for convalescence will be assigned under 38 C.F.R. § 4.30 from the date of hospital admission and continue for one, two, or three, months from the first day of the month following hospital discharge.  An extension of one, two, or three months beyond the initial three months may be granted based on the factors enumerated above, and extensions of one or more months up to six months beyond the initial six month period may be made, upon approval of the Veterans Service Center Manager.  Id.

Under 38 C.F.R. § 4.29, a temporary total rating is assigned when it is shown that a service-connected disability has required hospital treatment in a VA or VA-approved hospital for a period in excess of 21 days.  This increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29 (a).  In addition, on these total ratings, Department of Veterans Affairs regulations governing effective dates for increased benefits will control.  38 C.F.R. § 4.29 (d).

In deciding a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Here, the Veteran is service-connected for a right shoulder disability.  On March 1, 1951, the Veteran was admitted to the VAMC in Hines, Illinois for recurrent dislocation of his right shoulder.  Hospital records suggest that the Veteran had dislocations of his right shoulder in 1944, 1949, and 1951.  Hospital records show that the Veteran had surgery to repair the dislocation.  They show that on March 28, 1951 a Bankhart type repair of the right shoulder was performed.  The two weeks post-operative course was spent with the Veteran's right arm in a Velpeau type dressing.  Importantly, the records show that the Veteran was discharged from the Hospital on May 5, 1951.  See May 1951 VA treatment record.  Indeed, the record does not show a period of hospitalization for a right shoulder injury in 1950.

Moreover, the Veteran has indicated that he was hospitalized in 1951 instead of 1950 as originally claimed.  In that regard, the Veteran stated that he had no records when he brought his claim and mistakenly listed his surgery as being performed in 1950.  See September 2016 VA Form 9.  On his VA Form 9, the Veteran acknowledged that the shoulder surgery was performed in March 1951, and that he received a temporary total disability rating for the surgery from May 1951 until July 1951.  Instead, it appears as though the Veteran is contending that he never received his disability compensation payment for the period in question.  As noted above, that issue will be referred to the AOJ for consideration in the first instance.  

Based on the foregoing, the Board finds that there is no basis in which to grant the Veteran entitlement to a temporary 100 percent rating for a hospitalization and rehabilitation stay in 1950.  In short, the record does not show, and the Veteran no longer claims, that his disability necessitated surgery or periods of convalescence due to surgery, or immobilization by cast without surgery in 1950.  Thus, the Board does not need to address the convalescence analysis any further at this point.  See 38 C.F.R. § 4.30.  Similarly, the record does not show, and the Veteran no longer claims, hospital treatment in a VA or VA-approved hospital for a period in excess of 21 days in 1950.  Thus, the Board does not need to address the application of 38 C.F.R. § 4.29 any further.  As the preponderance of the evidence is against entitlement to a temporary total evaluation due to treatment for a service-connected or other disorder subject to compensation, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107 (b).

ORDER

Entitlement to temporary total evaluation based on the need for surgical treatment in 1950 for dislocated right shoulder is denied


REMAND

The Veteran was most recently afforded a June 2016 VA examination to determine the severity and manifestations of his service-connected supraventricular arrhythmia.  The Board finds that examination inadequate to decide the claim.  In that regard, the examiner indicated that the Veteran has never had congestive heart failure, and hypertensive heart disease.  However, the Veteran's medical record does show diagnoses of congestive heart failure, and hypertensive heart disease during the appeal period.  See May 2013 private medical record; February 2016 private medical record.  On remand, the examiner should address those diagnoses, and discuss whether the chronic heart failure and hypertensive heart disease are symptoms or manifestations of his service-connected supraventricular arrhythmia.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his supraventricular arrhythmia.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the foregoing development, the AOJ should obtain a VA opinion to ascertain the severity and manifestations of his service-connected supraventricular arrhythmia.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  If necessary, the Veteran should be afforded a VA examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

After examining the Veteran and reviewing the record, the examiner should report all signs and symptoms necessary for rating the Veteran's disability.  Specifically, the examiner should discuss the May 2013 and February 2016 diagnoses of hypertensive heart disease, and congestive heart failure.  In particular, the examiner should indicate whether the diagnoses represent a manifestation of, symptomatology attributable to, or is a complication of the Veteran's service-connected supraventricular arrhythmia.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veterans' claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


